368 U.S. 18 (1961)
TINSLEY
v.
CITY OF RICHMOND.
No. 315.
Supreme Court of United States.
Decided October 23, 1961.
APPEAL FROM THE SUPREME COURT OF APPEALS OF VIRGINIA.
Martin A. Martin, Thurgood Marshall, Jack Greenberg, James M. Nabrit III and Charles L. Black, Jr. for appellant.
J. E. Drinard for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.